DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final Action in response to the communication filed on December 18, 2020.
Claims 1-20 were previously pending.
Claims 1, 7, and 18 have been amended.
Claim 11 has been cancelled.
Claim 21 has been added.
Claims 1-10 and 12-21 are currently pending.
Claims 1 and 18 are independent.

Response to Amendments and Arguments
All rejections of Claim 11 are withdrawn in view of the cancelled claim.

All objections are withdrawn in view of the amended claims.

The rejection of claims as being directed to a judicial exception without significantly more under 35 U.S.C. 101 is withdrawn in view of the amended claims.


The rejection of claims as being unpatentable over prior art under 35 U.S.C. 102 and 103 is withdrawn and new grounds of rejection are provided in view of the amendments.
Applicant’s arguments regarding determining the type of subsystem and type of UMD have been fully considered but are moot as they do not apply to the current rejection.
Applicant’s arguments that the Drees does not disclose a notification that causes a malfunction to be fixed is unpersuasive.  Drees describes autonomous subsystems managed using controllers, actuators, and other devices (par. [0032]-[0033]), and teaches:
The FDD layer 114 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault. In other exemplary embodiments FDD layer 114 is configured to provide “fault” events to integrated control layer as described with reference to FIG. 3 and the integrated control layer of FIG. 3 is configured to execute control strategies and policies in response to the received fault events. According to an exemplary embodiment, the FDD layer 114 (or a policy executed by an integrated control engine or business rules engine) may shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response. (Drees, par. [0056], emphasis added)
The above teachings of Drees describe sending control signals, i.e. “notifications,” that are operative to adjust parameters of the affected subsystems to repair or work around the fault, i.e. “cure the malfunction.”  These arguments are therefore considered unpersuasive.

Claim Objections
Claim 21 is objected to because of informalities.  Appropriate correction is required.
Regarding Claim 21, this claim is directed to a system rather than a method and therefore should read, “The utility management server of claim 1, wherein execution of the program further configures the utility management server to perform acts comprising: performing…” (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0178977 A1 (hereinafter “Drees”).
Regarding Claim 18, Drees teaches:
A non-transitory computer-readable medium having stored thereon a plurality of sequences of instructions which, when executed by one or more processors cause an electronic device (par. [0158], storage media; Fig. 1A-1B, processor and server) to:
receive performance measurement data from a subsystem of a utility system, from a plurality of utility monitoring devices (UMDs) (par. [0038], [0043], and [0056], receiving input data from sensors in a smart grid; par. [0032], smart grid including utility systems such as HVAC, electrical, refrigeration, etc.);
retrieving contextual information from a measurements megastore server related to the subsystem of the plurality of UMDs (par. [0057]-[0059], [0062], and [0100] with reference to Fig. 4, retrieving content to identify faults, including historical and/or real-time meter data, weather data, time-series model data, building subsystem data, and position data of systems and/or equipment related to the fault; par. [0139] and [0145], retrieving additional information);
applying static rules to the performance measurement data based on the type of subsystem and the type of the UMD resulting in the performance measurement data being clustered according to at least some of the retrieved contextual information (par. [0057], rule-based system to detect faults in the BMS; par. [0102], particular rules or trigger conditions for a particular performance metric or any other type of data, e.g. a temperature threshold; par. [0127], [0144], and [0154], ;
analyzing the performance measurement data and identifying a malfunction attributed to a predetermined threshold number of performance measurements in a cluster (par. [0057] and [0099], detecting when meter data becomes abnormal, e.g. based on a rule’s threshold; par. [0058]-[0059], performing expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault; par. [0144], filter captures malfunction at a predetermined threshold number of measurements, e.g. if a fault rule is triggered more than once);
attributing the identified malfunction to another performance measurement in the same cluster, wherein the identified malfunction had not been previously attributed to the other performance measurement in the same cluster, identifying another subsystem associated with the other performance measurement as the source of the identified malfunction (par. [0154], follow-up analysis on the cluster, e.g. the group of devices remaining after first-level filtering or the like, in order to rule out possible causes of the malfunction and attribute the malfunction to the appropriate ; and
sending a notification to the UMD having the other subsystem that has been identified as the source of the malfunction, the notification including information operative to adjust one or more parameters of each subsystem having an UMD that receives the notification to cure the malfunction (par. [0056], a control algorithm configured to attempt to repair the fault or to work-around the fault, e.g. shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response, which includes sending a control signal, i.e. “notification”; par. [0032]-[0033], controllers, actuators, or other devices to adjust device operating parameters; par. [0090] and [0096], coordinating response using smart meters).

Regarding Claim 19, Drees teaches the medium of Claim 18 as discussed above, and further teaches:
wherein the utility system is a water utility, the contextual information includes water usage of water utility customers, and the performance measurement data clusters are based at least on the water usage of water utility customers (par. [0045], e.g. adjusting demand response for chilled water temperature).

Regarding Claim 20, Drees teaches the medium of Claim 18 as discussed above, and further teaches:
wherein the plurality of sequences of instructions further include: identifying a pattern via analyzing the identified malfunctions using root cause analysis (as discussed for Claim 18 with respect to “attributing…”); and
reporting a root cause common to the identified malfunctions (par. [0061] and [0155], presenting results of root cause analysis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178977 A1 (hereinafter “Drees”) in view of US 2016/0203036 A1 (hereinafter “Mezic”).
Claim 1, Drees teaches:
A utility management server (par. [0034] with reference to Fig. 1A, smart building manager server 106) comprising:
a processor (par. [0035] with reference to Fig. 1B, processor 154);
a network interface coupled to the processor configured to enable communications via a communication network (par. [0036] and [0066] with reference to Fig. 1A, communications interfaces 107, 109, and/or network interfaces to applications 120-124);
a storage device for content and programming (par. [0035] with reference to Fig. 1B, memory device 156 for storing data and/or computer code for completing and/or facilitating the various processes, layers and modules described in the present application); and
a program stored in the storage device having a data processing layer (Fig. 1A, building subsystem integration layer 118 and/or integrated control layer 116), an intelligence layer (Fig. 1A, fault detection and diagnostics layer 114), and an automation layer (Fig. 1A, automated measurement and validation layer 110 and/or enterprise integration layer 108), wherein execution of the program by the processor configures the utility management server to perform acts comprising:
receiving, by the processing layer, performance measurement data of a subsystem of a first utility system, from a first utility monitoring device (UMD) (par. [0038], [0043], and [0056], receiving input data from sensors in a smart grid; par. [0032], smart grid including utility systems such as HVAC, electrical, refrigeration, etc.)…;
applying static rules to the performance measurement data, by the intelligence layer, based on the type of subsystem and the type of the UMD (par. [0057], rule-based system to detect faults in the BMS; par. [0102], particular rules or trigger conditions for a particular performance metric or any other type of data, e.g. a temperature threshold; par. [0127], removing noise or outliers prior to reporting any fault or other information; par. [0051] and [0056], ontology of subsystems; par. [0043]-[0044] and [0059], different types of subsystems, e.g. air handling unit, and types of UMDs associated with the subsystem, e.g. temperature, air flow, position, etc.);
upon determining, by the intelligence layer, that a predetermined condition based on the static rules is met, storing the performance measurement data of the first UMD in a measurements megastore server (par. [0079] and [0099], storing baseline performance data defining the normal operation of a system; par. [0056]-[0057], storing historical data in a variety of different system data stores; Fig. 4, e.g. data 402-410);
upon determining, by the intelligence layer, that the predetermined condition based on the static rules is not met (par. [0057] and [0099], detecting when meter data becomes abnormal, e.g. based on a rule’s threshold), identifying, by the intelligence layer, a subsystem and its corresponding UMD responsible for a malfunction, by:
	retrieving a contextual information related to the subsystem of the first UMD from the measurements megastore server (par. [0057]-[0059], [0062], and [0100] with reference to Fig. 4, retrieving content to identify faults, including historical and/or real-time meter data, weather data, time-series model data, building subsystem ;
	analyzing the data from the first UMD and the contextual information by the intelligence layer (par. [0058]-[0059], performing expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault); and
	sending a notification to the UMD having the subsystem that has been identified as being the source of the malfunction, the notification including information that is operative to adjust one or more parameters of each subsystem having an UMD that receives the notification (par. [0056], a control algorithm configured to attempt to repair the fault or to work-around the fault, e.g. shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response, which includes sending a control signal, i.e. “notification”; par. [0032]-[0033], controllers, actuators, or other devices to adjust device operating parameters; par. [0090] and [0096], coordinating response using smart meters).
Drees describes evaluating the subsystems based on type, as discussed above, but does not explicitly teach the feature of determining the type of subsystem and the type of UMD based on the performance measurement data. 
However, Mezic is directed to fault detection techniques for building management systems (Abstract and par. [0003]-[0004]), and teaches:
determining, by the intelligence layer from identification information included in the performance measurement data or from correlating information included in the performance measurement data with other data sources such as equipment inventory databases, a type of the subsystem and a type of the first UMD (par. [0038]-[0039] and [0042], Fig. 2, retrieve the time-series data measured by the sensors and determine which indicator function(s) should be used to analyze a given physical structure, where the indicator functions correspond to specific types of sensors and/or specific classes of components, where the component relationships and mappings are defined by a user).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Drees to include those of Mezic because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the component and sensor type detection of Mezic to the fault detection system of Drees would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing techniques into similar systems in the field of building management systems.  Additionally, since Drees allows a user to “build [an] ontology by establishing relationships between subsystems, building spaces, input/output points, or other concepts/objects of the building subsystems and the building space” (Drees, par. [0051]), one of ordinary skill would have recognized the ability to incorporate the user defined mappings of component and sensor types of Mezic into the server of Drees.  One of ordinary skill would have recognized that the combination of features would result in an improved system that is able to implement fault detection independent of the specific make and model of each of the components of the building (Mezic, par. [0026]). 

Regarding Claim 2, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein the contextual information from the measurements megastore server comprises a historical information of the subsystem of the first UMD (par. [0056]-[0057], historical building subsystem data).

Regarding Claim 3, Drees and Mezic teach the server of Claim 2 as discussed above.
Drees further teaches:
wherein the contextual information from the measurements megastore server further comprises at least one of:
(i) performance measurement information of one or more subsystems connected in the industrial path before the subsystem of the first UMD; and (ii) performance measurement information of one or more subsystems connected in the industrial path after the subsystem of the first UMD (par. [0043] and [0051], data describing an integrated supersystem including interrelationships between subsystems, building spaces, input/output points, or other concepts/objects of the building subsystems and the building space; par. [0146], possible causes may be identified using device hierarchy, connection, or ontology information stored in the smart building manager; par. [0118]-[0120], e.g. determining a sequence of components associated with an air handling unit).

Regarding Claim 4, Drees and Mezic teach the server of Claim 2 as discussed above.
Drees further teaches:
wherein the contextual information from the measurements megastore server further comprises performance measurement information from another subsystem and a corresponding UMD of a same type as the first UMD and its subsystem, in the first utility system (par. [0043]-[0044], monitoring multiple system and subsystem statuses and interrelationships for the building).

Regarding Claim 5, Drees and Mezic teach the server of Claim 2 as discussed above.
Drees further teaches:
wherein the contextual information from the measurements megastore server further comprises performance measurement information from another subsystem and a corresponding UMD of the same type as the first UMD and its subsystem, from another utility system (as discussed for Claims 3-4; par. [0090], communicating with external systems; par. [0096], multi-campus or multi-building management).

Regarding Claim 6, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein the notification is sent to one or more of the other UMDs that are of the same type and having a same type of subsystem (as discussed for Claim 1, sending a notification; as discussed for Claims 3-4, coordinating communication of responsive actions among grouped systems and subsystems).

Regarding Claim 7, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein the analyzing by the intelligence layer includes at least one of determining (i) patterns and (ii) trends based on the performance measurement data of the subsystem of the first utility system and the contextual information (par. [0062] and [0127], identifying patterns and trends over time).

Regarding Claim 8, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein:
the first UMD comprises at least one sensor and at least one actuator;
the at least one sensor is configured to determine a status of the subsystem (as discussed for Claim 1 with respect to “receiving… performance measurement data…”), and
the actuator is configured to adjust one or more parameters of the subsystem upon the first UMD receiving the notification (as discussed for Claim 1 with respect to “sending a notification…”).

Regarding Claim 9, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein execution of the program further configures the utility management server to perform acts comprising:
preparing, by the automation layer, a summary report of a performance of the first utility system; and sending the summary report to a government body to comply with a regulatory requirement (par. [0081], calculate energy savings and peak demand reductions in accordance with standards, protocols, or best practices for enterprise accounting and reporting on greenhouse gas (GHG) emissions; par. [0145], generating summary calculations).

Regarding Claim 10, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein the contextual information is provided to the utility management server via a query performed by the utility management server to the measurements megastore server via an open application program interface (API) (par. [0062], maintain detailed historical databases (e.g., relational databases, XML 

Regarding Claim 12, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein execution of the program further configures the utility management server to perform acts comprising:
receiving, by the processing layer, performance measurement data of a plurality of other subsystems, each of the plurality of other subsystems having a corresponding UMD, at least one of the plurality of other subsystems is of a different type from the subsystem of the first UMD (as discussed for Claims 3-6, receiving data from same or different types and/or related or unrelated systems and subsystems and corresponding monitoring devices), and
the performance measurement data of each of the plurality of other systems is received in parallel together with the performance measurement data from the first UMD, in real time (as discussed for Claim 10, receiving data continuously).

Regarding Claim 13, Drees and Mezic teach the server of Claim 1 as discussed above.

wherein execution of the program further configures the utility management server to perform acts comprising:
receiving, by the processing layer, performance measurement data of a plurality of other subsystems, each of the plurality of other subsystems having a corresponding UMD (as discussed for Claims 3-6, receiving data from same or different types and/or related or unrelated systems and subsystems and corresponding monitoring devices), wherein the performance measurement data of one or more subsystems is received in batch at predetermined intervals or upon a request from the utility management server (as discussed for Claim 10, receiving data frequently or infrequently; par. [0145], query engine for automatically requesting additional information).

Regarding Claim 14, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees further teaches:
wherein one or more of the subsystems of the plurality of subsystems is from another utility system (as discussed for Claims 3-6, monitoring multiple system and subsystem statuses and interrelationships for the building, including external systems; par. [0095]-[0097], e.g. Multi-Campus/Multi-Building Energy Management).

Regarding Claim 15, Drees and Mezic teach the server of Claim 1 as discussed above.

wherein execution of the program further configures the utility management server to perform acts comprising: upon identifying, by the intelligence layer, the source of the malfunction, sending a notification to an engineer of the utility who is responsible for the subsystem that has been identified as the source of the malfunction (par. [0110]-[0111], notifying a user, e.g. a technician associated with the particular system).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178977 A1 (hereinafter “Drees”) in view of US 2016/0203036 A1 (hereinafter “Mezic”), further in view of US 2017/0011298 A1 (hereinafter “Pal”).
Regarding Claim 16, Drees and Mezic teach the server of Claim 1 as discussed above.
While Drees describes collecting data in real-time from multiple sources, it does not explicitly teach the use of massive parallel processing technology.
However, Pal discloses a system for performing predictive analytics on machine sensor data for maintenance, repair, and operation (Abstract), and teaches:
wherein the measurements megastore server uses massive parallel processing technology of at least one of: (i) Hadoop, (ii) Storm, and (iii) Spark (par. [0060]-[0061], collecting and processing big data from diverse facility locations in real-time using Storm or Spark).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Drees and Mezic to 

Regarding Claim 17, Drees and Mezic teach the server of Claim 1 as discussed above.
While Drees describes the identification of patterns and trends, as discussed for Claim 7, it does not explicitly teach doing so via machine learning using a training set.
However, Pal further teaches:
wherein execution of the program further configures the utility management server to perform acts comprising:
machine learning via one or more models performed on a pre-determined training set by the intelligence layer and operative to identify patterns and trends in the subsystem performance measurement data from the first UMD and the contextual information from the measurements megastore server (par. [0034]-[0035] and [0044], performing machine learning using multiple data sets in order to map data into a multi-classification model for predictive analytics; par. [0047], e.g. tracking the movement of a system condition in order to perform predictive maintenance).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178977 A1 (hereinafter “Drees”) in view of US 2016/0203036 A1 (hereinafter “Mezic”), further in view of US 2017/0212482 A1 (hereinafter “Boettcher”).
Regarding Claim 21, Drees and Mezic teach the server of Claim 1 as discussed above.
Drees describes certain data verification features (par. [0079]-[0080]), but does not explicitly teach performing an integrity test and discarding unreliable performance data.
However, Boettcher is directed to a building energy management system (Abstract), and teaches:
performing an integrity test on the performance measurement data; and
in response to the integrity test indicating that the performance measurement data is not reliable, discarding the performance measurement data (par. [0190]-[0192], performing data cleansing on raw time series data and discarding bad data).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Drees and Mezic to include those of Boettcher because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the data cleansing of Boettcher to the combined fault detection system of Drees and Mezic would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing techniques into similar systems in the field of building management systems.  One of ordinary skill would have recognized that the combination of features would result in an improved system that provides more accurate fault detection by removing outliers and other bad data prior to analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0185728 A1 – Monitoring and controlling the energy consumption of a building including automatically adjusting system parameters in response to threshold detections.
US 6,795,935 B1 – Chronologically combining fault data, repair data, and operational parameters to determine repair actions based on a comparison of fault log data to historical fault clusters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624